** STATE BUREAU OF INVESTIGATION — LAW ENFORCEMENT OFFICER — FEDERAL EMPLOYEE ** AN INDIVIDUAL WHO IS COMMISSIONED AS A FEDERAL OR INDIAN TRIBAL PEACE OFFICER MAY 'NOT' LEGALLY BE SIMULTANEOUSLY COMMISSIONED AS A PEACE OFFICER BY THE DIRECTOR OF THE OKLAHOMA STATE BUREAU OF INVESTIGATION. ARTICLE II, SECTION 12 (DUAL OFFICE, FEDERAL EMPLOYEE, STATE EMPLOYMENT AND FEDERAL EMPLOYEE) CITE: 25 U.S.C.A. 13, 22 O.S. 196 [22-196], OPINION NO. 81-064, ARTICLE II, SECTION 12 (JOHN O. WALTON) ** OVERRULED BY OPINION NO. 90-032 (1991) **